DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 202011183527.4, filed on 29 October 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“system air control module … for control of respective air control valves” in Claims 1 – 15 and 18 - 20 is interpreted as a system compressed air inlet, and at least one set of system air control components, where each set of system air control components includes a system compressed air sub-outlet, a solenoid valve connected between the system compressed air inlet and the system compressed air sub-outlet, a muffler and a one-way throttle valve, which are arranged between the system compressed air inlet and the system compressed air sub-outlet
“booster pump air control module … for providing separate compressed air sources” in Claims 1 – 13 and 16 - 20 is interpreted as a first compressed air source inlet, a pressure relief valve and a second compressed air source outlet, where the second compressed air source outlet includes: a first sub-compressed air source outlet; a second sub-compressed air source outlet; and a third sub-compressed air source outlet, a second pressure relief valve and a fifth pressure gauge 606 arranged in the pipeline between the first compressed air source inlet and the first sub-compressed air source outlet, a third pressure relief valve and a sixth pressure gauge arranged in the pipeline between the first compressed air source inlet and the second sub-compressed air source outlet, and the third sub-compressed air source outlet is connected to the first compressed air source inlet
“driving air source preprocessing unit … to provide the booster pump air control module with a compressed air source ” in Claims 1 – 10 and 14 - 20 is interpreted as an air compressor and a first compressed air source outlet connected in sequence from upstream to downstream, including: a gas tank, a solid particle filter, a refrigeration dryer, a first precision filter and a second precision filter
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Regarding Claim 4, both instances of “the first gas” should read “the first gas pipeline”
Regarding Claim 5, “air control modul” should read “air control module”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 - 20, the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to at what point a pressure can be considered “high-pressure”, thus rendering the claims indefinite.
Regarding Claim 1, the claim recites “a high-pressure chamber monitoring unit, configure to construct a high-pressure test gas sealing environment”. It is unclear how a chamber environment monitoring unit can construct an environment. Is the unit building something? Or merely provides the environment?
Claim 1 recites the limitation "the test gas".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the claim recites “a driving air source preprocessing unit …l configured to provide the booster pump air control module with a compressed air source”. It is unclear as to if this compressed air source is the same as the “separate compressed air sources” previously recited in the claim or a different one, thus rendering the claim indefinite. 
Regarding Claim 1, the claim recites “to use in a manner of split-flow”. It is unclear what constitutes “in the manner of split-flow” thus rendering the claim indefinite.
Claim 2 recites the limitation "the second gas".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 6, the claim recites “the second gas concentration detector and the flame detector keep working during operation of the system”. It is unclear as to the metes and bounds of “keep working” and what “operation of the system constitutes, thus rendering the claim indefinite.
Regarding Claim 6, the claim recites “the auxiliary control system cannot be activated and can only be enabled after the situation is handled”. It is unclear as to what constitutes as an “activated” or “enabled” auxiliary control system or and what constitutes a “situation” that is “handled”, thus rendering the claim indefinite.
Claim 10 recites the limitation "the third manual valve".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets Claim 10 as being dependent upon Claim 9.
Regarding Claims 12 and 13, the claims recite “precision filter”. It’s unclear as to what limitations “precision” imparts on the “filter” and what the differences are between a “filter” and a “precision filter”, thus rendering the claim indefinite.
Regarding Claims 13 and 19, the claims recite “filtration accuracy”. It is unclear as to what a “filtration accuracy” is and the difference between a filter that filters particles of a given size, thus rendering the claims indefinite. 
Claim 15 recites the limitation "the pipeline".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the pipeline".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the claim recites “the third safety valve is enabled”. It is unclear as to what constitutes an “enabled” safety valve, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the 112 Rejections above. Upon applicant's amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855